Exhibit 10.2

 

INCENTIVE STOCK OPTION AGREEMENT

 

 

UNDER THE ALBANY MOLECULAR RESEARCH, INC.

1998 STOCK OPTION AND INCENTIVE PLAN

 

 

Name of Optionee:

Number of Option Shares:

Option Exercise Price per Share:

[FMV (Average of high and low sale prices on Grant Date) or 110% of FMV if a 10%
Owner]

Grant Date:

Expiration Date:

 

 

Pursuant to the Albany Molecular Research, Inc. 1998 Stock Option and Incentive
Plan, as amended through the date hereof (the “Plan”), Albany Molecular
Research, Inc. (the “Company”) hereby grants to the Optionee named above an
option (the “Stock Option”) to purchase on or prior to the Expiration Date
specified above all or any part of the number of shares of Common Stock, par
value $.01 per share (the “Stock”), of the Company specified above at the Option
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan.

 

1.                                       Vesting Schedule.  No portion of this
Stock Option may be exercised until such portion shall have vested.  Except as
set forth below, and subject to the discretion of the Administrator (as defined
in Section 2 of the Plan) to accelerate the vesting schedule hereunder and the
acceleration of vesting in accordance with Sections 3(c) and 17 of the Plan,
[(a) sixty percent (60%) of this Stock Option shall be fully vested and
exercisable on the third anniversary of the Grant Date, (b) eighty percent (80%)
of this Stock Option shall be fully vested and exercisable on the fourth
anniversary of the Grant Date, and (c) one hundred percent (100%) of this Stock
Option shall be fully vested and exercisable on the fifth anniversary of the
Grant Date.](1)  Once vested, this Stock Option shall continue to be exercisable
at any time or times prior to the close of business on the Expiration Date,
subject to the provisions hereof and of the Plan.

 

--------------------------------------------------------------------------------

(1) Max. of $100,000 per yr.

--------------------------------------------------------------------------------


 

2.                                       Manner of Exercise.

 

(a)                                  The Optionee may exercise this Stock Option
only in the following manner:  from time to time on or prior to the Expiration
Date of this Stock Option, the Optionee may give written notice to the Company
of his or her election to purchase some or all of the vested Option Shares
purchasable at the time of such notice.  This notice shall specify the number of
Option Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock, valued at Fair Market Value on
the exercise date, that have been purchased by the Optionee on the open market
or that have been beneficially owned by the Optionee for at least six months,
and are not then subject to restrictions under any Company plan, if permitted by
the Administrator in its discretion; (iii) by the Optionee delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the purchase price, provided that
in the event the Optionee chooses to pay the purchase price as so provided, the
Optionee and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Administrator shall
prescribe as a condition of such payment procedure; (iv) by the Optionee
delivering to the Company a promissory note if the Board of Directors has
expressly authorized the loan of funds to the Optionee for the purpose of
enabling or assisting the Optionee to effect the exercise of his or her Stock
Option, provided that at least so much of the exercise price as represents the
par value of the Stock shall be paid other than with a promissory note; or
(v) with the consent of the Administrator, a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.

 

The delivery of certificates representing the Option Shares will be contingent
upon the Company’s receipt from the Optionee of full payment for the Option
Shares, as set forth above and any agreement, statement or other evidence that
the Company may require to satisfy itself that the issuance of Stock to be
purchased pursuant to the exercise of this Stock Option under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations.  In the event an Optionee chooses to pay the purchase
price by previously-owned shares of Stock through the attestation method
described in clause (ii) of the preceding paragraph, the number of shares of
Stock transferred to the Optionee upon exercise of this Stock Option shall be
net of the number of shares attested to.

 

(b)                                 Certificates for the shares of Stock
purchased upon exercise of this Stock Option shall be issued and delivered to
the Optionee upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to,

 

--------------------------------------------------------------------------------


 

any shares of Stock subject to this Stock Option unless and until this Stock
Option shall have been exercised pursuant to the terms hereof, the Company shall
have issued and delivered the shares to the Optionee, and the Optionee’s name
shall have been entered as the stockholder of record on the books of the
Company.  Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to such shares of Stock.

 

(c)                                  The minimum number of shares with respect
to which this Stock Option may be exercised at any one time shall be 100 shares,
unless the number of shares with respect to which this Stock Option is being
exercised is the total number of shares subject to exercise under this Stock
Option at the time.

 

(d)                                 Notwithstanding any other provision hereof
or of the Plan, no portion of this Stock Option shall be exercisable after the
Expiration Date hereof.

 

3.                                       Termination of Employment.  If the
Optionee’s employment by the Company or a Subsidiary (as defined in the Plan) is
terminated, the period within which to exercise the Stock Option may be subject
to earlier termination as set forth below.

 

(a)                                  Termination Due to Death.  If the
Optionee’s employment terminates by reason of death, any Option held by the
Optionee shall become fully exercisable and may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of twelve (12) months
from the date of death or until the Expiration Date, if earlier.

 

(b)                                 Termination Due to Disability.  If the
Optionee’s employment terminates as a result of the inability of the Optionee,
by reason of injury, illness or other similar cause, to perform a major part of
his or her duties and responsibilities in connection with the conduct of the
business and affairs of the Company, any Option held by the Optionee shall
become fully exercisable and may thereafter be exercised by the Optionee for a
period of twelve (12) months from the date of termination or until the
Expiration Date, if earlier.  The death of the Optionee during the 12-month
period provided in this Section 3(b) shall extend such period for another twelve
(12) months from the date of death or until the Expiration Date, if earlier.

 

(c)                                  Termination for Cause.  If the Optionee’s
employment terminates for Cause (as defined below), any Option held by the
Optionee shall terminate immediately and be of no further force and effect.

 

For purposes of this Agreement, “Cause” shall have the meaning set forth in any
Employment Agreement by and between the Company and the Optionee, or if there is
no such Employment Agreement, termination of the Optionee’s employment for any
of the following reasons shall constitute termination for “Cause” for purposes
hereof:

 

(i)                                     dishonest statements or acts of the
Optionee with respect to the Company, any Subsidiary or any affiliate of the
Company;

 

--------------------------------------------------------------------------------


 

(ii)                                  commission by or indictment of the
Optionee for (A) a felony or (B) any misdemeanor involving moral turpitude,
deceit, dishonesty or fraud (“indictment,” for these purposes, meaning an
indictment, probable cause hearing or any other procedure pursuant to which an
initial determination of probable or reasonable cause with respect to such
offense is made);

 

(iii)                               commission, in the reasonable judgment of
the Administrator, of any act involving a violation of any procedure or policy
of the Company;

 

(iv)                              failure to perform to the reasonable
satisfaction of the Chief Executive Officer or the President of the Company a
substantial portion of the Optionee’s duties and responsibilities as an employee
of the Company, which failure continues, in the reasonable judgment of the Chief
Executive Officer or the President of the Company, after written notice to the
Optionee thereof and after a 30-day cure period expires;

 

(v)                                 gross negligence, willful misconduct or
insubordination of the Optionee with respect to the Company, any Subsidiary or
any affiliate of the Company; or

 

(vi)                              material breach by the Optionee of any of the
Optionee’s obligations under any agreement with the Company, including, without
limitation, that certain Employee Innovation, Proprietary Information and
Post-Employment Activity Agreement by and between the Company and the Optionee.

 

(d)                                 Other Termination.  If the Optionee’s
employment terminates for any reason other than those set forth in
Sections 3(a), 3(b) or 3(c) of this Agreement, and unless otherwise determined
by the Committee, any Option held by the Optionee may be exercised, to the
extent exercisable on the date of termination, for a period of three (3) months
from the date of termination or until the Expiration Date, if earlier.  Any
Option that is not exercisable at such time shall terminate immediately and be
of no further force or effect.

 

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

 

4.                                       Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Stock Option shall be subject to and
governed by all the terms and conditions of the Plan.  In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control.  Capitalized terms in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.

 

5.                                       Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of

 

--------------------------------------------------------------------------------


 

descent and distribution.  This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, or by the Optionee’s legal
representative or guardian in the event of the Optionee’s incapacity.

 

6.                                       Status of the Stock Option.  This Stock
Option is intended to qualify as an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”), but the Company
does not represent or warrant that this Stock Option qualifies as such.  The
Optionee should consult with his or her own tax advisors regarding the tax
effects of this Stock Option and the requirements necessary to obtain favorable
income tax treatment under Section 422 of the Code, including, but not limited
to, holding period requirements.  If the Optionee intends to dispose or does
dispose (whether by sale, gift, transfer or otherwise) of any Option Shares
within the one-year period beginning on the date after the transfer of such
shares to him or her, or within the two-year period beginning on the day after
the grant of this Stock Option, he or she will notify the Company within 30 days
after such disposition.

 

7.                                       Miscellaneous.

 

(a)                                  Notice hereunder shall be given to the
Company at its principal place of business, and shall be given to the Optionee
at the address set forth below, or in either case at such other address as one
party may subsequently furnish to the other party in writing.

 

(b)                                 This Stock Option does not confer upon the
Optionee any rights with respect to continuance of employment by the Company or
any Subsidiary.

 

(c)                                  Pursuant to Section 15 of the Plan, the
Administrator may at any time amend or cancel any outstanding portion of this
Stock Option, but no such action may be taken which adversely affects the
Optionee’s rights under this Agreement without the Optionee’s consent.

 

(d)                                 This Agreement may be executed in one or
more counterparts, each of which shall be an original, but all of which shall
together constitute one instrument.

 

 

ALBANY MOLECULAR RESEARCH, INC.

 

By:

 

 

 

 

Name:

Mark T. Frost

 

 

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------